STONE, O. J.
— There is a motion in this case to establish a bill of exceptions, or, rather, to amend the one signed by the presiding judge and found in the record. The exact motion is, to have the record show the judge’s ruling on a charge asked, and not shown in the transcript. The testimony is, that before the jury retired the charge was asked in waiting, and was refused. Twenty or thirty minutes after the jury had retired, and before they returned a verdict, they were brought back into court, and the identical charge previously refused was given to them, the judge informing them he had changed his mind. "We do not think the court erred in this. Such rulings are not infrequent in practice, and we can not conceive of any injury likely to ensue from such practice. — Thompson on Charging Juries, §§ 93, 97; Hall v. State, 8 Ind. 439. Illegal evidence admitted, and afterwards distinctly and clearly withdrawn from the jury, presents no reversible error; and all will admit that, in such case, the jury is much more likely to be biased, than they would be by an error in charging, but after-wards corrected. — State v. Givens, 5 Ala. 747; DeGraffenreid v. Thomas, 14 Ala. 681.
There is another and better reason why the bill of exceptions should not be amended as moved for. The charge is at least *25misleading, if indeed it is not positively erroneous. The only evidence that the accused was the guilty party, was that of Mrs. Shaddock, on whom the assault was committed. It was contended that she had not sufficient knowledge to identify the prisoner with requisite certainty. The charge asked was, that if Mrs. Shaddock “may be mistaken in his identity, then the jury ought to acquit him.” The most natural import of this language is, that the prisoner was entitled to an acquittal, if there was a possibility that the witness was mistaken as to his identity. This is not the law. The rule is, that if on the ■whole testimony the jury entertain a reasonable doubt, then there ought to be an acquittal. Identification was one of the necessary facts in proving the guilt; and if the jury entertain a reasonable doubt of the establishment of this indispensable fact, the prisoner should have been acquitted. A mere possibility of mistake, however, is not the equivalent of that insufficiency of proof, which, as matter of law, generates a reasonable doubt, and demands acquittal. — Clark’s Manual, § 2490. The charge being rightly refused, the moveant presents no case for amending the bill of exceptions.
The charge asked and refused, as shown in the bill of exceptions, asserts, as matter of law, that previous good character is sufficient to generate a reasonable doubt, if the jury so believe. If by this charge it is meant to assert, that if the jury believe the defendant has established a previous good character, then that is sufficient to generate a reasonable doubt, this is stating the principle too strongly. Sufficiency of oral testimony is always a question for the jury. The true rule is laid down in Felix's case, 18 Ala. 720, 725, in the following language: “ The good character of the party accused, satisfactorily established by competent witnesses, is an ingredient which ought always to be submitted to the consideration of the jury, together with the other facts and circumstances of the case. The nature of the charge, and the evidence by which it is supported, will often render such ingredients of little or no avail; but the more correct course seems to be, not in any case to withdraw it from consideration, but to leave the jury to form their conclusion upon the whole of the evidence, whethér an individual, whose character was previously unblemished, has or has not committed the particular crime for which he is called upon to answer.” The charge asked asserts that previous good character, if found to exist, is sufficient to generate a reasonable doubt. The rule declared is, that it is but an ingredient to be weighed by the jury. The former asserts its sufficiency as matter of law. The latter submits its sufficiency to the consideration of the jury, and allows them to make it the basis of a reasonable doubt. — See, also, Hall v. The State, 40 Ala. 698.
*26If we are mistaken in our interpretation of the charge, then it is obscure and calculated to mislead, and for that reason was properly refused.
The judgment of the Circuit Court is affirmed.